Title: To Thomas Jefferson from David Austin, 29 June 1801
From: Austin, David
To: Jefferson, Thomas


               
                  Washington June 29th. 1801
               
               In the George Town “Museum” & in the “National Intelligencer” of this day may be observed a notice of public attention to the 4th. of July, to be paid at the Capitol.
               The President will observe a consistancy of object in this design. It means to plant the doctrine of a new Œra, under the President’s, adminestration; considering the matter, however, totally in an abstract point of view: so that no exceptions can arrise from the applica. of the doctrine to any matter, not within the reach of the eye, or of political demonstration. The Matter will be toutched with the delicacy it justly claims: and be considered as “a day unto the Lord”; rather than confined to any political object, immediately in hand.—
               If the Executive should think proper to order a muster of any managable force; to direct the means for the forming of a junction of the Citizens with the Executive display, that so a national act of good-fellowship & of common Citizenship might be displayed on that day, it might, at least, serve as smoke at the door of the tent; to silence the burrings of the winged tribes, thro’ the want of something on wh. to feed.
               An Order from the Minister of War, directing a display of the troops, or Marines & band, at the President’s door, previously understood, would lay full founda. for the united action of the body of Citizens of every description.
               It might have a tendency to absorb the bubbles of former things, and to consolidate, apparently, jarring interests & things in one national display.
               With submission & all due esteem.
               
                  
                     D. Austin
                  
               
            